DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2.	No telephone call was made to the attorney of record to request an oral election to the below restriction requirement, due to the complexity of the restriction.
3.	This application contains claims directed to the following patentably distinct species:
Species I: Figs. 1A and 1B.
Species II: Fig. 1C
Species III: Fig. 2.
Species IV: Fig. 3A-3F.
4.	The species are independent or distinct because Fig. 1A of Species I shows an attachment apparatus 110 includes a coiled wire 112 that is configured to fit over a cylindrical housing 102 located on the ear-fitting headphone and an attachment point located on the coiled wire for attachment of decorative items 120 thereto; Fig. 1c of Species II shows an attachment apparatus 110 includes an extruded or injection molded tube 114 that is configured to fit over a cylindrical housing 102 located on the ear-fitting headphone and a coiled wire 112 which is wrapped around the extruded or injection molded tube 114; Fig. 2 of Species III shows an attachment apparatus 110 includes an extruded or injection molded tube 114 that is configured to fit over a cylindrical housing 102 located on the ear-fitting headphone and one or more wires 116 wrapped around the extruded or injection molded tube 114. The wires 116 penetrate the extruded or injection molded tube 114 so that the ends 119 of the wire 116 exit from the extruded or injection molded tube 114 adjacent to the cylindrical housing 102 as illustrated in FIG. 2; Figs. 3A and 3B of Species IV shows an attachment apparatus 110 includes an elastomeric sleeve 302 that is configured to fit over a cylindrical housing 102 located on the ear-fitting headphone and a compression clamp 304 which is wrapped around the elastomeric sleeve 302. The compression clamp 304 includes a hinge 312 and a fastening mechanism 306 or 308.
5.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653